Citation Nr: 1525091	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-32 608	)	DATE
	)
	)


THE ISSUE

Whether the March 8, 1996 Board decision denying service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Stephan J. Freeman, Esq.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968. 

A description of the procedural history is necessary to clarify the issue on appeal and the actions taken herein.

In this regard, the Veteran originally applied for service connection for PTSD in June 1991.  See June 19, 1991 Application for Compensation or Pension (VA Form 21-526).  That claim was denied by a December 1991 rating decision.  The Veteran perfected an appeal, and the Board denied his claim for service connection for PTSD in March 1996.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014) (setting forth requirements and timeline for initiating and perfecting an appeal to the Board).  See also 38 C.F.R. § 3.304(f) (1995) (concerning service connection for PTSD).

The Veteran subsequently filed a petition to reopen his claim of entitlement to service connection for PTSD in August 1996.  See August 29, 1996 Petition to Reopen (submitted on VA Form 21-4138, Statement in Support of Claim).  In rating decisions dated in January and May 1997, the RO determined that new and material evidence had not been received to reopen the claim.  However, the Veteran perfected an appeal, and, in December 1999, the Board reopened the claim and remanded it for further development.  

In a January 2003 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 100 percent rating, effective August 29, 1996, the date of receipt of the Veteran's petition to reopen.  See January 16, 2003 Rating Decision (noting that the decision was based on the "response from U.S. Armed Services Center for Research of Unit Records (CRUR) dated 06-29-01, which documents that [the Veteran] was assigned to the 617th Engineer Company alongside the 1st Infantry Division which was involved in numerous combat operations").  The Veteran did not appeal the effective date assigned.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Accordingly, the January 2003 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

In August 2010, the Veteran's representative submitted a request to reopen the prior June 1991 claim for service connection for PTSD, asserting that the Veteran's PTSD should be service-connected as of the date of his original claim.  See also January 2011 Request for an Earlier Effective Date.  However, the RO notified the Veteran in August 2011 that because he did not timely appeal the effective date of service connection assigned in the January 2003 rating decision, the effective date cannot be challenged except on the basis of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).

In response, the Veteran's representative submitted a January 2012 motion alleging CUE.  See January 25, 2012 Representative Letter (stating that "[t]he information that led to the 1996 decision was available in the 1991 decision").  The RO interpreted that communication as an allegation of CUE in the Board's March 1996 decision, and because the Board has original jurisdiction over claims of CUE with respect to Board decisions, the RO notified the Veteran that he needed to file a motion directly with the Board.  See 38 C.F.R. § 20.1400 (2014).  See also January 14, 2013 Notification Letter (stating that "should you wish to pursue this CUE claim, you must file a motion with The Board of Veterans Appeals for reconsideration of their Decision").  The Veteran's representative responded that the CUE allegation did not concern the initial denial of service connection as concerning the 1991 claim; rather, the CUE was made in the assignment of the effective date in the January 2003 rating decision.  See September 30, 2013 Representative Letter (received by the St. Petersburg, Florida RO on October 2, 2013).

Despite this, in November 2013, the Veteran's representative submitted a letter directly to the Board alleging CUE in the Board prior PTSD denial.  See November 1, 2013 Representative Letter.  Accordingly, to the extent that the Veteran's submissions represent a motion to revise or reverse the March 1996 Board decision denying service connection for PTSD, the Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2014); 38 C.F.R. § 20.1402 (2014).  And in this decision, as discussed below, the Board is dismissing the issue of whether there was CUE in the March 1996 Board decision.  

However, here, as noted, the moving party has alleged CUE in the assignment of the effective date for the grant of service connection for PTSD.  See January 25, 2012 Representative Letter; September 30, 2013 Representative Letter.  Considering the indication that the January 2003 rating decision failed to consider the provisions of 38 C.F.R. § 3.156(c) regarding reconsideration of previously denied claims upon the receipt of relevant service department records, and given that the January 2003 rating decision was based on a June 2001 U.S. Armed Services CRUR memorandum (summarizing and attaching copies of relevant service department information confirming claimed combat-related stressors including an operational report, a combat operations after action report, and various morning reports dated during the Veteran's period of active service), the Board finds that the moving party has additionally raised the issue of whether there is CUE in the January 16, 2003 rating decision that assigned an effective date of August 29, 1996 for the award of service connection for PTSD.  See June 29, 2001 U.S. Armed Services CRUR Memorandum.  See also 38 C.F.R. § 3.156(c) (2002) ("Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs."); Cline v. Shinseki, 26 Vet. App. 18, 21-27 (2012)  (holding that the October 2006 amendment to 38 C.F.R. § 3.156(c)(2) constituted a rule change when it was added, and that when a claimant has been granted service connection prior to the October 2006 effective date of the new version of 38 C.F.R. § 3.156(c) , the new version of that regulation cannot be applied retroactively).  

This claim has not yet been addressed by the Agency of Original Jurisdiction (AOJ), however.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (holding that the assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  Therefore, the Board does not have jurisdiction over the issue of whether there was CUE in the January 16, 2003 rating decision, and it must be referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1965 to June 1968.

2.  The moving party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the March 1996 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2014).

Additionally, a motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).

Initially, the Board notes that the moving party's November 2013 correspondence fails to provide the correct date of the Board decision denying service connection for PTSD.  See 38 C.F.R. § 20.1404(a).

Additionally, the moving party's claim for CUE in the prior March 1996 Board decision denying service connection for PTSD fails to identify any cognizable error in this decision.  Through November 2013 correspondence, the Veteran's representative stated that "[t]here is clear and unmistakable error.  The error was in failing to grant an effective date from June 19, 1991, the original date of claim."  

Unfortunately, the foregoing does not identify any error within the Board's March 1996 decision, whether misapplication of law or misapprehension of fact, which would have resulted in a manifestly different outcome.  Importantly, the March 1996 Board decision did not determine the effective date for service connection for PTSD, and thus the specific allegation of error in the November 2013 letter does not apply to the Board's decision.  

Moreover, in as much as the moving party asserts that the "continuous prosecution" of the claim following the March 1996 Board denial warrants and earlier effective date given the later grant of service connection, such a contention is premised upon new evidence that was never before the Board at the time of the March 1996 decision, which by definition cannot be error, as CUE is necessarily constrained by the evidence before the Board at the time of its original decision.  New evidence never within the scope of the original decision cannot comprise CUE. 

Finally, as concerning the moving party's contention that the Board's March 1996 decision "denied the claim for service connection for PTSD as not well grounded, which is no longer a valid reason," the Board notes that establishing CUE on the basis of misapplication of the law requires a showing that the statutory and regulatory provisions extant at the time were incorrectly applied, thus affecting the outcome of the decision.  38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  Accordingly, although the well-grounded standard was eliminated by the enactment of the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), because the statutory and regulatory provisions in existence at the time of the March 1996 Board decision required that a claim be "well-grounded," reliance upon this standard by the Board cannot form the basis for a valid claim of CUE.  See 38 U.S.C.A. § 5107 (West 1991).  The moving party has thus adduced what essentially amounts to a nonspecific allegation of failure to follow the law.

Accordingly, because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a) and (b), the motion is dismissed without prejudice to refiling.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




